OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                             AUSTIN




         Yoo hat. ala0 givan na sutihox lnsoroMtion rel8tiva
to this tmttvr a~ l%llon~:
0Qen RQ,h?vEydrivingal.ls euik~ was plaom3 ln
the City Jail at T%syloruntil thr Amrift otntld
mavey hla to the Jail in wor6etQwa; mn not
tried in the SustioeCourt in Taylor,bra     t
tq C~e.?ri;otwn
              for trial in the Coul?tyCow"%h
                                           i
      guiltyand pa.ld a Fina of fil4.00,
.?le?aU                                 being
fine end oneta whhout the arilcvge going and re-
tuP&llng by the ?hf+?irfl The %tmLff '886 netfried
by Phoao by t&o PatM.rum Zhat tbvy b&l plsrdl
tiirr.SallttTa.ylorfsr hlmti oormoy to Oeerge-
town, ther@‘ora 4fd sot have a Gourt order or
proerrrto oarrg the U~~fendaat frorcTaylorto
ueo~otma.
      *The Countypays the Cltp 0s Taylor ~200.00
par MUK ror the WI or attynwibar OS oells IS
uiekoa   the primmar~ antilooanyedto the 8a4.X
at the Bounty Soat whlah ie @eorgetowa. sama
wmthta only oaa dl will be mod, agaIn IB my
be several,heuetorthe ganmml eustanwith tim
0Sfioialain chargela to plaeorthe County   Ipri-
aoaera ia the ja$l with    tha     City priaimero,    that
im, not 8*gtegat* t&m in         ogeoialeallr Ue~rignat-
eu   to    the County.




          ". . . .
          "5. Jar eagh ooamitmnt or rslaese;me bollar,
          *.   l   .   r
Hanorablo li. 8. Iiodgea,Pago )


          “9.  For oonvo~   A ~~l~t2ncraftor ooavletloa
     to the oowniy JAI& ror AAohniln, golmg aod oeriry
     by t&m nearestpxaotloable PoutE 6~ orivato aamo~-’
     anee, taa oentia ~$10, or
     oae-halfaentaa m&lo.
           . .. .
         - -'ll. &ax eaoh &lo ho maybe 0ospo110dtow&*
     TEl l.ne%soutiIig  arlmlna1QPoE888 and 8uElmoQyo~
     attaohfngwitneso,owon mall4x10~ha.U    oenttlr
     tP8vellng   in thr 88~~1~~of ~~8~88 not othwwlr(,
     BrarJdeQ for, the uuref WIOQ asdona-blfo~ak
     for emoh die go& mnd raturofrg. xi two 0~)mro




         Artlolo   lull& V. A* c. 0, P., pxovla.8that   tw
lbm of 05~814 ahallbe bamd for a pprportw¶  a~llrieo
                                                   uhioh
wa r x topt
          o r lo ma oO4
                      P ~P A lrvleo ft?rwhlohsafn i8em
pPa8slyp5vldeu iy 1RW.
          twat the fcGtat
                        ctntcewith rsfemnc* tc your
immc.d q~m?So.n tbu defsndaot ua& arrested by Btntr Ri&uay
Paatralnwnfor a county a5wt  n&ttduwuaer end w8a placed in
jai2 at Taylor. ?ou stcts tdwt tirsSt-to zli5hwey Fetro1a.n
reqacrsted the sheriff' by t4le~kxw to take  the defmtdant to
th4 Qbulef  jell !%c Csor@Jttma rcr tr5a1 in iha oo'un3p 4ourt.
It also sppsarr thrnt this transgort~tfon ocourrod prior to
the defetMaht*a exw5etion.     3eatfnn 9 of .‘.rticile
                                                    1065,  V. A.
0. a. P., supxe, wblah @LItme tha sheriff 01' czoI'atsbl4tan



apply beo4usr usher th4 tarts ntabttd tha ekorfif had no w&m
rsnt OF other le~sf. grooesa -he txerispartod the pri~onar
.